Citation Nr: 1311678	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of service connection for major depression, rated 100 percent disabling; Behcet's syndrome with multiple joint pain, 40 percent disabling; Behcet's syndrome with chronic oral ulcers, 30 percent disabling; bilateral retinal drusen, 20 percent disabling; avascular necrosis of the left hip, 20 percent disabling; Behcet's syndrome with digestive ulcer, 10 percent disabling; avascular necrosis of the right hip, 10 percent disabling; and steroid acne, 0 percent disabling.

Pursuant to 38 C.F.R. § 3.351(c), the Veteran will be considered in need of regular aid and attendance if he (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).

Pursuant to 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the record shows that the Veteran receives VA treatment for his service-connected major depression, as well as for other service-connected disabilities.  Further, although VA outpatient treatment records dated through September 2008 have been associated with the claims folder, the May 2010 Supplemental Statement of the Case indicates that he has received treatment through at least May 2010 and these records are not physically or electronically associated with the record.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should associate the Veteran's VA treatment records since May 18, 2010 with the claims file or with Virtual VA.

Further, since no VA examination for consideration of aid and attendance during the pendency of the claim is of record, and since the most recent Medical Statement for Consideration of Aid & Attendance was provided in August 2008, the Board finds that a VA examination is necessary to adjudicate this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Also, on remand, the RO should notify the Veteran that he may submit additional lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected disabilities and their impact on his ability to care for his basic needs without the aid of others.  The Veteran should be provided an appropriate amount of time to submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected disabilities, and the impact of these symptoms on his ability to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this evidence.

2.  Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since September 2008.

3.  After the above development has been completed, provide the Veteran with a VA examination as to the criteria for aid and attendance.  The claims file should be made available and reviewed by the examiner.  All necessary clinical testing should be performed.

The examiner should provide opinions as to:

a)  Whether the Veteran has an inability to dress or undress himself;

b)  Whether the Veteran has an inability to keep himself ordinarily clean and presentable; 

c)  Whether the Veteran has frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

d)  Whether the Veteran has an inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e)  Whether the Veteran has an inability to attend to the wants of nature;

f)  Whether the Veteran has an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment; or

g)  Whether the Veteran is bedridden.

In providing the requested opinions, the examiner should consider the July 2008 and August 2008 opinions of the Veteran's treating VA physician to the effect that the Veteran is unable to adequately care for his personal needs of shopping, bill paying, and meal preparation, but does have the ability to protect himself from the daily environmental hazards of ordinary life.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

